AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case



                                        UNITED STATES DISTRICT C
                                           SOUTHERN DISTRICT OF CALIFORN
                                                                                                          MAR 2 5 2020
              UNITED STA TES OF AMERICA                             JUDGMENT IN
                                   V.                               (For Offenses Commi.-......1.L.1.1.~~...!.::~~~~Qs.!~rj
             GERARDO NUNEZ-DELGADO (1)
                                                                       Case Number:          3:20-CR-00950-GPC

                                                                    Raphaella Friedman
                                                                    Defendant's Attorney
USM Number

• -
THE DEFENDANT:
IZI pleaded guilty to count(s)          1 of the Superseding Information

D     was found guilty on count(s)
      after a plea ofnot guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section/ Nature of Offense                                                                                     Count
8: 1326(A),(B) - Attempted Reentry Of Removed Alien (Felony)                                                               ls




     The defendant is sentenced as provided in pages 2 through                2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

IZI Count(s)        Remaining count                           IS         dismissed on the motion of the United States.

IZI   Assessment: $100.00 - Waived


D     JVTA Assessment*: $

      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI Fine waived            D Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                    March 25 2020


                                                                    HON. GONZALOP.ClJRIEL,,
                                                                    UNITED STATES DISTRICT JUDGE
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                GERARDO NUNEZ-DELGADO (1)                                                Judgment - Page 2 of 2
CASE NUMBER:              3:20-CR-00950-GPC

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Time Served as to count 1s




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at                             A.M.              on
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       D     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                --------------
 at
      ------------ ,                        with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                  3 :20-CR-00950-GPC
